Citation Nr: 1312316	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-49 604 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

Service connection for TDIU was initially denied by rating action in February 2007.  This rating action also granted service connection for PTSD and assigned a 70 percent disability rating effective May 20, 2004.

Service connection for TDIU was subsequently denied by rating actions in September 2007, March 2009, and September 2009.  Subsequent to the September 2009 rating action the Veteran perfected an appeal for his TDIU claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran submitted an April 2009 letter from Edwin W. Hoeper, M.D., his psychiatric provider, who noted that the Veteran was receiving Social Security Disability benefits and a 70 percent disability from the VA for PTSD.  Currently, there is no evidence in the file concerning the Veteran's Social Security Administration (SSA) records.  In a situation where VA is informed that the Veteran was receiving SSA benefits of potential relevance to the claim, VA is obligated to attempt to acquire such relevant evidence.

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to Social Security Administration benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  In this case, as the Veteran is seeking TDIU, such records are clearly relevant.  On remand, the AOJ should obtain the Veteran's records from the SSA.

On remand, after obtaining all relevant records, the AOJ should provide the Veteran with a current VA examination to determine the nature and etiology of his psychiatric disabilities. 

Further, the AOJ should request that the examiner provide an opinion addressing whether the Veteran's service-connected disabilities affect the Veteran's ability to obtain and retain substantially gainful employment.  In this regard, the Board notes the April 2009 letter from Dr. Hoeper, indicating that the Veteran was receiving SSA benefits for unemployability due to his service connected PTSD. Dr. Hoeper also opined the Veteran was totally disabled and unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, including from February 2009 to the present.

2.  Request that the Veteran report his employment history, educational experience, and earnings for the period from 2009 to the present.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

Efforts to obtain SSA records should be documented, and must continue until the records are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  Contact the Veteran and request that he provide a current completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from Dr. Hoeper, covering the period from April 2009 to the present.

After the Veteran has signed the appropriate release(s), those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the Veteran and his representative should be notified in order to allow him the opportunity to obtain and submit those records for VA review.

5.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and after the Veteran has been given an adequate opportunity to submit any additional evidence pertaining to his TDIU claim, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD, without regard for any nonservice-connected disorders, would preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if any of his other disabilities were considered as service-connected disabilities.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If, after completion of the above instructions, there is any period since May 2004 that the Veteran was unemployed and did not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods. 

8.  Thereafter, the RO or the AMC should readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

